MARSHALL, J;
(concurring). This case has now passed in review twice before this court. It has been pending a long time. In the very nature of things the litigation will be extremely burdefisome to both sides before the rights of the parties can be finally established; Eor that reason it seems to the writer, every question now before us which will be material upon another trial should be met, to the end that, so far as possible, the way may be cleared for a final determination of the controversy.
Upon the first appeal the finding in favor of plaintiff of $8,000 was challenged as excessive. That challenge was not resolved in plaintiff’s favor without considerable difficulty. Enough was said in the opinion to indicate that the amount was well up to the limit of what could receive judicial approval. It could not have been justified except upon the theory that plaintiff, as the jury were permitted to find from the evidence, was permanently and well-nigh completely disabled. Pacing that situation the court remarked that while the recovery was not so clearly excessive as to require con*647demnation, it “was very large.” That language was used, as the writer understood, as a suggestion which the trial court might refer to in reviewing a second verdict. The nature of the case was such that it did not seem probable that any additional evidence could or would be produced indicating a worse state of things than was testified to upon the first trial. As I view the evidence in the second record it is substantially the same as the first. If it could be well said that there is more evidence now than before as to the disability it only goes to support, or rather furnish a stronger justification than before for, a finding that the plaintiff was permanently injured to an extent substantially wholly disabling him. When a finding is based upon such a theory no justification can be created for a large increase in the recovery by producing additional evidence in support of it. So if the former recovery was on the border line between the reasonable and unreasonable, the second finding increasing the amount of the recovery from $8,000 to $12,000 should, as it seems, be unhesitatingly condemned.
It is not infrequent that upon a judgment, in a case of this sort, for damages well-nigh great enough to shock the sense of what is just, being reversed and a new trial had with substantially the same evidence, the amount is greatly increased the circumstances strongly suggesting a penalizing of defendant for vindicating his right to the reversal, leading necessarily to an imposition upon plaintiff of an additional burden as • a consequence of the vindication to establish his rights, which burden could not legitimately be cast upon the defendant to any greater extent than the taxable costs of the additional proceedings.
It is most unfortunate that under our system for remedying wrongs of the nature of the one in question the realizable indemnity to the injured party is often small as compared with the amount which the defendant is compelled to pay, but the defect in the system is not one attributable to defend*648ants and should not be cast upon them by any notion of equity which, without legal warrant, aims to add to the pecuniary loss suffered by a plaintiff from the injury itself, an amount sufficient to make good to him not only such pecuniary loss but the burden of vindicating his rights, in addition to the taxable costs. It were better if that burden could be in ■ me way very much lightened, but the method must be provided by the legislature, not by casting such burden upon the defendant through illegitimate administration.
The court at this time has seen fit not to deal at all with the question of whether the verdict is excessive or not, though it is raised and has been fully argued. In the light of the result on the first appeal it is the law of the case, as I view it, that a recovery of $8,000 on a case such as that made on such appeal “is very large.” I take that as meaning, substantially, that such amount would be up to the limit of what could be justified. So it seems to me that it would be well to lay down upon this appeal, as has been done on other occasions, to the end that justice may be attained as speedily as possible and with as little burden to the parties as practicable, that if plaintiff recovers upon evidence substantially the same as has been twice produced, damages in excess of $8,000 cannot be approved.